EXHIBIT 10.1(b)

 

Amendment No.1

 

to

Joint Research, Development and License Agreement

 

Year 2000 Conformity

 

Ladies & Gentlemen:

 

This letter is to confirm our understanding concerning an amendment to be made
with respect to the Joint Research, Development and License Agreement dated May
28, 1999 (the “Agreement”), between Cephalon, Inc. (“Cephalon”) and H. Lundbeck
A/S (“Lundbeck”).  All terms not otherwise defined herein are used as defined in
the Agreement.  The purpose of this amendment is to address Year 2000 compliance
as it relates to the computer systems and programs in use by Lundbeck and
Cephalon which are required to perform any and all services related to the
Agreement.

 

Cephalon and Lundbeck (hereinafter referred to as “Companies”) hereby make the
following declaration to each other:

 

 

WHEREAS:

 

A.                                   The “year 2000 problem” is understood to
mean a Software Program Code Line (stored information or equipment of any sort
treating data) that will denote a year with two digits rather than four ( e.g.
“97” instead of “1997”).  In connection with the millennium this entails a risk
that information relating to years may be misunderstood or mistaken, e.g. the
digits “01” are stated as year 1901 or another year instead of the year 2001.

 

B.                                     The Companies hereby declare to be aware
of the year 2000 problem and that this problem can have unforseen and/or
unintended consequences for the ability of the Companies to fulfill their
obligations under the Agreement.

 

IT IS NOW HEREBY DECLARED:

 

1.                                       The Companies hereby declare that they
do not know or are aware of any circumstances or risks concerning the year 2000
problem which will directly or indirectly have the effect that the Companies
cannot fulfill their obligations or duties under the Agreement. Furthermore, the
Companies declare that they have made all reasonable efforts to correct programs
or other data treating equipment owned by the Companies so that neither
performance nor functionality is affected by dates prior to, during and after
the year 2000 so that the Companies are not hindered or prevented from complying
with their obligations under the Agreement.

 

2.                                       The Companies in carrying out their
business are to a wide extent dependent on receiving services from third parties
and subcontractors.  Whilst the Companies have taken several initiatives to
increase awareness of the year 2000 problem among these third parties and
subcontractors, the Companies provide no guarantee or give any assurance to each
other that the year 2000 problem will not cause problems among its third
parties/subcontractors which will have a direct or indirect effect on the
ability of the Companies to comply with their obligations under the Agreement,
in whole or in part.

 

3.                                       Notwithstanding the terms of any
agreement between the Companies and their sub-contractors, whether or not in
writing, the Companies are of the opinion that if the Companies are hindered or
prevented from complying with their obligations towards each other as a result
of the year 2000 problem experienced by the Companies and/or third party
contractors/subcontractors, this is to be considered a Force Majeure and the
Companies will not be liable for failure to perform any duty or obligations
under the Agreement. The Companies will, after they have been made aware of the
Force Majeure situation, without unnecessary

 

--------------------------------------------------------------------------------


 

delay inform each other of the Force Majeure situation and will make all
reasonable efforts to limit any loss of each other and where relevant or
possible seek alternative subcontractors.  Each Company’s respective obligations
towards each other will be suspended in the period necessary to rectify the
problem.

 

4.                                       This declaration shall be effective for
the entire term of the Agreement.

 

5.                                       Except as amended hereby, the Agreement
shall remain in full force and effect.

 

If the foregoing accurately reflects your understanding as to these matters,
please indicate your agreement in the space provided below, and return a signed
copy to Lundbeck at your earliest convenience.

 

 

 

Very truly yours,

 

 

 

H. LUNDBECK A/S

 

 

 

 

 

By:

/s/ Claus Toflund

 

 

Claus Toflund

 

Year 2000 Project Manager

 

 

 

Acknowledged, agreed and accepted by:

 

 

 

 

 

CEPHALON, INC.

 

 

 

 

 

 

 

 

By:

/s/ John E. Osborn

 

 

 

 

John E. Osborn

 

 

 

Senior Vice President and General Counsel

 

 

 

--------------------------------------------------------------------------------